DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 7-9, 12, 14, 16-18, 20, 23, 27, 38-40, 43, and 44 are pending in the instant application. Claims 1-4, 7-9, 12, 14, 16-18, 20, 23, 27, 38-40, 43, and 44 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on April 28, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. 
REASONS FOR ALLOWANCE
The disinfecting compositions of the instant claims are novel and non-obvious over the prior art because of the limitations that the compositions comprise at least 20 wt.% of one or more C1-8 alcohols and at least three surfactants, wherein each individual surfactant is present in an amount below 5 wt.% based on the total weight of the disinfecting composition. The prior art does not disclose a composition which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compositions of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626